EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. TingTing Liu on 4/16/2021.
The application has been amended as follows: 

Claims
1.    (Previously Presented) A stable nicotinamide riboside composition, comprising: 
nicotinamide riboside and/or a salt thereof; and
konjac glucomannan, 
wherein a weight ratio of the nicotinamide riboside and/or the salt thereof to the konjac glucomannan in the composition is 1:1-2.
2.    (Original) The stable nicotinamide riboside composition according to claim 1, wherein the nicotinamide riboside salt is a nicotinamide riboside chloride.
3.    (Cancelled)
4.    (Original) The stable nicotinamide riboside composition according to claim 1, being an amorphous powder.
5.    (Original) The stable nicotinamide riboside composition according to claim 1, wherein the weight percentage content of the nicotinamide riboside and/or the salt thereof in the composition is 10% or more.

9.    (Original) A method for improving the stability of nicotinamide riboside, comprising:
adding konjac glucomannan or rebaudioside A into nicotinamide riboside and/or a salt thereof, and
allowing the nicotinamide riboside and/or the salt thereof to coexist with the konjac glucomannan or the rebaudioside A in a state of uniform mixing.
10.    (Canceled)
11.    (Previously Presented) The method for improving the stability of nicotinamide riboside according to claim 9, wherein an amount of the konjac glucomannan or the rebaudioside A added is 1-2 times of a weight of the nicotinamide riboside and/or the salt thereof.
12.    (Currently Amended) A preparation method of a stable nicotinamide riboside composition, comprising:
taking an aqueous solution of nicotinamide riboside;
adding a hydrochloric acid to adjust the pH value to 3-4;
adding konjac glucomannan or rebaudioside A;
performing full dissolution and uniform mixing; and
freeze-drying to obtain the composition, wherein a weight ratio of the nicotinamide riboside to the konjac glucomannan or the rebaudioside A in the composition is 1:1-2.
13.    (Previously Presented) The preparation method of a stable nicotinamide riboside composition according to claim 12, wherein the aqueous solution of nicotinamide 
14.    (Previously Presented) The preparation method of a stable nicotinamide riboside composition according to claim 12, wherein a concentration of the aqueous solution of nicotinamide riboside is 40-90 g/L based on the nicotinamide riboside, the konjac glucomannan or rebaudioside A is added in 90 g/L of the aqueous solution of nicotinamide riboside.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 2/4/2021, in which claims 3 and 10 are cancelled, claim 1 is amended to change the breadth and scope of the claims, and claims 11-14 are newly added.
In view of the Examiner’s amendment above, claims 1, 2, 4, 5, 9 and 11-14 are pending in the instant application and are found to be allowable.
Priority
	This application is a National Stage Application of PCT/CN2018/101175, filed on
8/17/2018. 
Withdrawn Rejections and Reasons for Allowance
All rejection(s) of record for claim(s) 3 and 10 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 2/4/2021, with respect to the rejection of claims 1, 2 4 and 5 under 35 U.S.C. § 101, as being patent ineligible subject matter, has been fully considered and is persuasive. Applicant has amended the claims to recite a ratio for nicotinamide riboside (NR) and konjac glucomannan, in the composition, which is supported in the specification as being critical to enhancing the stability of NR, as such the claim limitations clearly recite an element which amounts to significantly more than that which occurs in nature, such that the claimed subject matter is patent eligible. The rejection is hereby withdrawn.
et al. (US 2013/0165398), has been fully considered and is persuasive. Huber does not disclose a composition comprising konjac glucomannan. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 2/4/2021, with respect to the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 2013/0165398) and claim 2 under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 2013/0165398), in view of Migaud et al. (US 2018/0134743), has been fully considered and is persuasive. Huber does not disclose or suggest a composition comprising konjac glucomannan and Migaud does not remedy this deficiency. The rejections are hereby withdrawn. With respect to instant claim 12, Huber is the closest applicable prior art wherein a composition comprising rebaudioside A and nicotinamide riboside is disclosed, however, Huber does not reasonably suggest preparing said composition by the instant steps. Moreover, even if one were motivated to alter the preparation steps of Huber, there is no reasonable motivation to arrive at the instantly claimed ratio of NR and RebA, with an expectation that such a ratio would so markedly improve the stability of NR, as shown in the instant working examples.
With respect to claims 1 and 9, the closest applicable prior art is Hakozaki et al. (US 2016/0374908, PTO-892), wherein a method for stabilizing NR is disclosed. However, Hakozaki’s stabilization method uses particle encapsulation to isolate the NR from the surrounding environment to enhance stability, wherein neither rebaudioside A nor konjac glucomannan are suggested as encapsulating agents. In contrast, the instant composition and method employs no encapsulating agents but stabilizes NR by simple mixing of NR with rebaudioside A or konjac glucomannan, in a specific ratio. Hence, the instant claims are found to be novel and non-obvious over the prior art.

Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE R MILLER/Primary Examiner, Art Unit 1623